?S/9^
Appeal Ordered Withdrawn and Opinion issued February 22,1999




                                           In The

                                 Court of Appeals
                       Jfftftlf district of utexas at Dallas
                                    No. 05-98-00955-CR



                          EX PARTE ROBERT PETER PIAZZA



                          On Appeal from the 199th District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80229-97



                              OPINION PER CURIAM
               Before ChiefJustice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).
                                            PER CURIAM

Do Not Publish
Tex. R. App. P. 47
                                    Fifth Court of Appeals
                              Case Party & Attorney Address List
                                                                                  Page:    1
                                                                    Date Printed: 02/22/1999


                   Case Number: 05-98-00955-CR      Date Filed: 05/05/1998

Style: Ex Parte: Piazza, Robert Peter
       v.




APP    Thomas G. Pappas
       ATT 015455300
       Burleson Pate & Gibson, LLP
       P. O. Box 190623, LB-10
       2414 North Akard Street, Suite 700
       Dallas, TX 75201
       Phone 214/871-4900


CLK    Collin County District Clerk
       DCK 000000199
       199th Judicial District Court
       Collin County Courthouse
       210 S. McDonald Street
       McKinney, TX 75069

JDG     Judge
       JDG 000000199
        199th Judicial District Court
       Collin County Courthouse
       210 S. McDonald Street
       McKinney, TX 75069

STA    Lauri J. Walthall- Blake
        ATT 000788613
        Assistant Criminal District Attorney
        Collin County Courthouse
        210 South McDonald Street
        McKinney, TX 75069
        Phone 214/548-4323
05-98-955-CR

CC:    Clerk -

CC:    Judge -

Author of opinion Chief Justice Thomas

Trial Court Judge Stephens

Rehear denied
**THIS OPINION IS RELEASED FOR PUBLICATION   YES / NO